PER CURIAM.
The sole point meriting discussion is that the trial court erred in entering judgment and sentence for both purchasing cocaine near a school and possession of cocaine. Possession of cocaine is considered a lesser included offense of the offense of purchasing the same cocaine within 1,000 feet of a school. Coley v. State, 571 So.2d 55 (Fla. 4th DCA 1990); State v. Glenn, 545 So.2d 903 (Fla. 4th DCA 1989). The 1989 amendment to section 775.021(4)(a), Florida Statutes (1989) is inapplicable in this case because the offense was committed before the amendment. Carawan v. State, 515 So.2d 161 (Fla.1987) and State v. Smith, 547 So.2d 613 (Fla.1989). Accordingly, both counts cannot stand and the conviction for possession should be reversed.
AFFIRMED IN PART; REVERSED AND REMANDED IN PART.
HERSEY, C.J., LETTS, J., and WALDEN, JAMES H„ Senior Judge, concur.